Citation Nr: 0010414	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for the veteran's 
service-connected postoperative right testicle cancer with 
abdominal lymph node metastasis.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to June 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claims for a compensable evaluation for 
postoperative right testicle cancer with abdominal lymph node 
metastasis and a TDIU.

In February 1999, the Board remanded the case to the RO for 
additional evidentiary and procedural development, including 
to schedule him for a medical examination.  Following these 
developments, the RO affirmed the prior denials for the 
benefits sought on appeal.  The case was returned to the 
Board in February 2000 and the veteran now continues his 
appeal.


FINDINGS OF FACT

1.  The veteran's service-connected postoperative right 
testicle cancer with abdominal lymph node metastasis is 
currently manifest by an absent right testicle, status post 
orchiectomy, with residual damage of the autonomic sacral 
plexus as a result of lymph node dissection.  Damage of the 
autonomic sacral plexus interferes with his ability to 
ejaculate semen from the seminal vesicles and prostate gland.  
The remaining left testicle is intact, functioning and within 
normal limits, and the veteran does not have sexual 
impotence.

2.  The veteran is currently service-connected for pulmonary 
fibrosis, rated as noncompensable, gastroesophageal reflux 
disease, rated as 10 percent disabling, bilateral 
patellofemoral syndrome (each knee individually rated as 10 
percent disabling), low back pain status post chemotherapy, 
rated as 10 percent disabling, sinusitis, rated as 10 percent 
disabling, and postoperative right testicle cancer with 
abdominal lymph node metastasis, rated as noncompensable; he 
has a combined disability evaluation of 40 percent.

3.  The veteran has completed his high school education. 

4.  The level of industrial impairment which may be 
attributed solely to the veteran's aforementioned service-
connected disabilities is not, in itself, of such severity as 
to warrant extraschedular consideration.

5.  The level of industrial impairment which may be 
attributed solely to the veteran's aforementioned service-
connected disabilities is not, in itself, of such severity as 
to preclude him from obtaining or retaining substantially 
gainful employment involving sedentary activity.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected postoperative right testicle cancer with abdominal 
lymph node metastasis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.115, 4.124a, Diagnostic Codes 
7524, 8530 (1999).

2.  Referral of the case to the Director of the Compensation 
and Pension Service for extraschedular consideration is not 
warranted.  38 U.S.C.A. § 4.16(b) (1999).

3.  A total disability rating for compensation based on 
individual unemployability is not warranted.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, and Part 4 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in February 
1993 he underwent an orchiectomy to remove his right testicle 
and right spermatic cord, which were determined to have been 
cancerous.  The surgical report shows that the procedure 
involved dissection of the adjacent lymph nodes and 
ilioinguinal nerves.  Additional military medical records 
also show treatment for orthopedic complaints pertaining to 
his back and knees, pulmonary fibrosis, sinusitis and 
recurrent gastrointestinal problems.

According to Social Security Administration (SSA) reports 
associated with the file, the veteran was in receipt of SSA 
disability benefits during his period of active duty, 
beginning in 1993, as his cancer had metastasized throughout 
his upper respiratory system.  The veteran responded to 
chemotherapy, however, and by the time of his separation from 
service in June 1995, his cancer was in remission.

The veteran's DD214 form shows that he separated from service 
in June 1995.  The form shows that during active duty he 
served as a rifleman and security guard for over 4 years, and 
as an administrative clerk for over 2 years.  In July 1995, 
very shortly after his separation from service, the veteran 
filed a claim for VA compensation benefits.  On his claim, he 
reported that he had a high school education.  

The report of an August 1995 VA examination of the veteran's 
testes shows that he had an empty right scrotal sac but an 
intact left testicle, penis and prostate which were all 
within normal limits.  He reported that he was sexually 
impotent.    

In an August 1995 RO decision, the veteran was granted 
service connection for pulmonary fibrosis, currently rated as 
noncompensable, gastroesophageal reflux disease, currently 
rated as 10 percent disabling, bilateral patellofemoral 
syndrome (each knee individually rated as 10 percent 
disabling at the present time), low back pain status post 
chemotherapy, currently rated as 10 percent disabling, 
sinusitis, currently rated as 10 percent disabling, and 
postoperative right testicle cancer with abdominal lymph node 
metastasis, currently rated as noncompensable; he presently 
has a combined disability evaluation of 40 percent.  The 
veteran was also granted special monthly compensation for 
anatomical loss of a creative organ.

VA treatment reports, dated in November and December 1995, 
show that the veteran's testicular cancer remained in 
remission. 

The report of a July 1997 VA examination of the veteran's 
testes shows that the veteran had a history of chemotherapy 
for treatment of testicular cancer with metastatic abdominal 
disease which had spread to his chest and lymph nodes.  The 
veteran had lost weight and was made ill from the 
chemotherapy, but the treatment met with success and at the 
time of this examination there was no recurrence of cancer.  
The veteran had since regained his weight and his appetite 
had returned.  Objective examination revealed surgical 
absence of his right testicle.  The remaining left testicle 
was normal, with a smooth, firm consistency and with no 
observed nodules or tenderness.  The diagnosis was carcinoma, 
right testicle, post-operative excision with treatment by 
chemotherapy, in remission.

A July 1997 report of a VA social and industrial survey 
examination shows that the veteran was a young man in his 
20's who had served in the Marine Corps and was trained in 
security work.  According to the veteran, he intended to 
pursue a career in law enforcement after he separated from 
service, but his career plans were thwarted by his current 
physical disabilities.  He was service-connected for 
sinusitis, back strain, a bilateral knee disability, 
pulmonary fibrosis, gastroesophageal reflux disease and 
postoperative right testicle cancer with abdominal lymph node 
metastases.  The social worker who conducted the survey 
commented that the aforementioned disabilities severely 
limited the veteran's employability.  

The veteran reported that he had not applied for employment 
because of his physical limitations and that he did not have 
any prospects for future employment because of them.  He 
reported that he spent most of his daily hours at home with 
his wife, and that he enjoyed working with his home computer 
and taking care of his family's finances.  He also stated 
that he might enjoy enrolling in a computer program course 
and that it might be possible for him to find employment in 
this field.  

The social worker's impression was that the veteran's primary 
job training was in security work and that he expected to 
enter a career in law enforcement after his discharge from 
active duty.  However, with his physical disabilities, it was 
not possible for the social worker to imagine that the 
veteran would be able to obtain any type of employment in law 
enforcement or any other job which required lifting, bending, 
and extended standing or walking.  In the social worker's 
opinion, it was unlikely that the veteran would be able to 
obtain any substantially gainful employment with his present 
disabilities.  The social worker noted that the veteran 
expressed an interest in computer science and programming, 
and speculated that if the veteran were provided the 
opportunity to return to school and complete a computer 
programming course, it might be possible for him to find some 
type of employment in that field at some later date.

At a November 1998 video conferencing hearing between the RO 
and the Board, the veteran testified before the undersigned 
Board Member that his right testicle had been removed to 
treat cancer, and that the cancer was in remission but his 
remaining left testicle did not function.  He indicated that 
he was unable to have an ejaculation.  He stated that he had 
been informed by his physicians that some nerves which 
controlled the ejaculatory reflex had been damaged in the 
course of his in-service surgery for removal of his cancerous 
right testicle.  

With regard to his claim for a TDIU, the veteran testified 
that his highest level of education was completing 12th grade 
in high school, that his current vocational background was 
only in security work and farm and factory-related manual 
labor, and that his service-connected pulmonary disability 
prevented him from obtaining work in these aforementioned 
career fields.  He reported that although he was able to 
provide normal test results on pulmonary function testing, 
these tests did not present an accurate depiction of the 
extent and severity of his service-connected pulmonary 
disability.  He stated that the reality was that he would 
become out of breath within 30 to 40 minutes after commencing 
any kind of physical exertion.  He believed that he was 
unable to work in any kind of job which involved standing or 
heavy labor.  He reported that he was at a disadvantage as a 
prospective employee because the only jobs available where he 
lived, for which he was qualified by his background, involved 
construction and farm work.  Lastly, he testified that he was 
in receipt of disability benefits from the SSA as he was 
regarded as being totally disabled.

In a December 1998 written statement, G. Mark Doyle, M.D., 
reported that he examined the veteran in November 1998.  Dr. 
Doyle noted that the veteran had undergone a radical 
retroperitoneal lymph node dissection in the course of 
treatment for testicular cancer, with a subsequent complaint 
of ejaculatory failure.  According to Dr. Doyle, such a 
complaint was a common occurrence after this surgical 
procedure due to sympathetic nerve damage.  In his 
professional opinion, it was most likely that the veteran's 
inability to ejaculate was secondary to the radical 
retroperitoneal lymph node dissection, especially in light of 
the chronological onset of ejaculatory failure following the 
procedure.

In June 1999, the veteran underwent a medical examination 
which was conducted by a private physician on behalf of VA.  
The report of this examination shows that the veteran 
experienced dyspnea on effort and knee and back pain.  He had 
no restriction on how long he was able to walk, but he was 
only able to stand for no more than 60 minutes at a time.  He 
reportedly could sit, vacuum clean and lift without 
restriction.

With regard to the veteran's residuals of right testicular 
cancer and abdominal lymph node metastases, he reported that 
ever since the time of his surgery in service, he was unable 
to have an ejaculation and was unable to get his wife 
pregnant.  He was informed by his private urologist that the 
only way he could have children was to undergo an invasive 
procedure involving electrical stimulation in order to 
produce a sperm sample with which to inseminate his wife.  
Neurological examination showed normal findings.  Orthopedic 
evaluation revealed slight tenderness of the right knee on 
flexion to 150 degrees.  He was able to forward flex his 
lumbar spine to 95 degrees without tenderness.  

Following the physician's examination and his review of the 
veteran's claims file and service medical records, he 
diagnosed the veteran as being postoperative right pericaval 
6.5 centimeter mixed germ cell carcinoma metastases to a 
lymph node, with no evidence of active cancer.  The examiner 
found the veteran to have been normal on examination except 
for the absence of his right testicle.  In his commentary, 
the examiner stated that the veteran sustained enough damage 
to his autonomic sacral plexus during surgery for lymph node 
dissection to cause interference with his ability to 
ejaculate semen from his seminal vesicles and prostate.  
However, in the physician's opinion, there was not enough 
damage to the autonomic sacral plexus to cause impotence, and 
the absence of the right testicle alone was not enough to 
account for the absence of ejaculate.  The physician stated 
that he was unable to present any specific test which would 
add further clarification to this issue.  According to the 
examiner, the veteran was unemployed at the time, but there 
were no effects on his occupational ability by his 
genitourinary problems as the only impairment these presented 
to his daily activities was that he was unable to get his 
wife pregnant.

II.  Analyses

To the extent that the veteran contends that his service-
connected postoperative right testicle cancer with abdominal 
lymph node metastasis is productive of a greater level of 
impairment than that which is reflected by the noncompensable 
evaluation currently assigned, his claim for a higher rating 
is well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999), in that it is not inherently 
implausible.  In the same manner, his claim of entitlement to 
a TDIU is also well-grounded.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992).  Relevant evidence has been 
properly developed, and no further assistance is required to 
comply with VA's duty to assist.  Id

(a.)  Entitlement to a compensable rating for the 
veteran's service-connected postoperative right 
testicle cancer with abdominal lymph nodes 
metastasis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

The applicable schedule for rating genitourinary disability 
provides that a noncompensable evaluation is warranted for 
removal of one testis.  A 30 percent evaluation requires 
removal of both testes.  (In cases of the removal of one 
testis as the result of a service-incurred injury or disease, 
other than an undescended or congenitally undeveloped testis, 
with the absence or nonfunctioning of the other testis 
unrelated to service, an evaluation of 30 percent will be 
assigned for the service-connected testicular loss.  
Undescended or congenitally undeveloped testis is not a 
ratable disability.)  38 C.F.R. § 4.115b, Diagnostic Code 
7524. 

The medical evidence demonstrates that the veteran's right 
testicle is absent, status post orchiectomy, and that his 
remaining left testicle is normal and functioning.  His penis 
and genitalia are otherwise normal and other than loss of 
ejaculatory ability, he is not sexually impotent.  Applying 
the findings shown in the objective medical evidence to the 
applicable rating schedule, his claim for an increased 
(compensable) evaluation cannot be granted as the schedule 
and the laws and regulations do not provide for a compensable 
rating for a single absent testis, separate and apart from 
the special monthly compensation that he is currently 
receiving to account for loss of use of a creative organ.  

Other alternative criteria have been considered, but none of 
these permit assignment of a compensable rating for the 
current state of the veteran's disability.  Specifically, the 
evidence clearly associates his inability to ejaculate semen 
from his seminal vesicles and prostate to damage to his 
autonomic sacral plexus as a result of surgery for lymph node 
dissection.  This indicates damage to the veteran's 
ilioinguinal nerve.  The criteria for rating impairment to 
this nerve provides for a noncompensable evaluation for mild 
to moderate paralysis, with a 10 percent rating where 
paralysis of the ilioinguinal nerve is severe to complete.  
38 C.F.R. § 4.124a, Diagnostic Code 8530.  Applying these 
criteria to the facts of the case, the Board finds that the 
veteran's loss of ejaculatory ability constitutes moderate 
paralysis of the affected nerve.  However, severe or complete 
paralysis is not established by the evidence as he is not 
sexually impotent and is apparently still able to have and 
maintain an erection.  A compensable evaluation for his 
current postoperative residuals of right testicular cancer 
with abdominal lymph node metastases is thus not warranted on 
application of either Diagnostic Code 7524 or 8530, and his 
increased rating claim must be denied.  Because the evidence 
in this case is not approximately balanced in this regard, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

(b.)  Entitlement to a total disability rating for 
compensation purposes based on individual 
unemployability (TDIU).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, that 
if there is only one such disability, this disability shall be 
ratable as 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (1999). 

The veteran is currently service-connected for pulmonary 
fibrosis, rated as noncompensable, gastroesophageal reflux 
disease, rated as 10 percent disabling, bilateral 
patellofemoral syndrome (each knee individually rated as 10 
percent disabling), low back pain status post chemotherapy, 
rated as 10 percent disabling, sinusitis, rated as 10 percent 
disabling, and postoperative right testicle cancer with 
abdominal lymph node metastasis, rated as noncompensable; he 
has a combined disability evaluation of 40 percent.  Based on 
this, he does not meet the minimum regulatory requirement to 
be considered for entitlement to a TDIU under 38 C.F.R. 
§  4.16(a).

However, it is the established VA policy that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans 
unemployable by reason of service-connected disabilities, but 
who fail to meet the standards set forth in paragraph (a) of 
this section.  38 C.F.R. § 4.16(b) (1999).

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability picture 
concerning the veteran's service-connected disabilities with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b) (1999).  

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) in Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The Court held that for a 
veteran to prevail in a claim for individual unemployability 
benefits, it is necessary that the record reflect some factor 
which 
takes his case outside the norm, with respect to a similar 
level of disability under the rating schedule.  38 C.F.R. 
§§ 4.1, 4.15 (1999).  The fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  The 
question is whether or not the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Beaty 
v. Brown, 6 Vet. App. 532, 538 (1994).  However, 
unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (1999).  Factors 
to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16 (1999).

Though the veteran is in receipt of SSA benefits based on 
SSA's determination that he is disabled, a favorable decision 
by SSA is not controlling with regards to any determination 
of VA.  Murincsak v. Derwinski, 2 Vet. App. 363, at 370 
(1992); Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Clarkson v. Brown, 4 Vet. App. 565 (1993).  

The supportive documentation and hearing testimony transcript 
shows that the veteran has not alleged any marked 
interference with his ability to obtain or retain employment 
as a result of his service-connected gastroesophageal reflux 
disease and sinusitis.  While acknowledging his contentions 
that his ability to perform physical labor was impaired as a 
result of his service-connected noncompensably-rated 
pulmonary fibrosis, he has reported at his November 1998 
hearing that he becomes short of breath after performing 
normal work for 30 or 40 minutes. The June 1999 medical 
examination report shows that he experienced some dyspnea on 
effort.  However, the Board finds that the disability picture 
presented by the aforementioned does not indicate that the 
veteran's pulmonary fibrosis is productive of such unusual 
impairment as to render invalid the rating schedule for 
respiratory disabilities upon which his noncompensable rating 
for this disability is predicated.  Therefore, extraschedular 
consideration is not warranted.

On the June 1999 medical examination report, the physician 
determined that the veteran's service-connected postoperative 
right testicular cancer with abdominal lymph node metastases 
played no contributory role to his inability to work.  The 
examiner also reported that the veteran's bilateral knee and 
back disabilities produced pain.  Slight tenderness of the 
right knee was noted on flexion to 150 degrees, but there was 
no tenderness observed on forward flexion of his lumbar spine 
to 95 degrees.  According to the examination report, these 
produced work limitations in that he experienced difficulty 
standing for more than 60 minutes at a time, but he was 
otherwise able to walk, sit, lift and vacuum clean without 
restriction.  The Board therefore finds that there is no 
marked interference with employment beyond that contemplated 
by evaluations currently assigned to each of the veteran's 
service-connected disabilities.  The medical records do not 
show that there have been recent hospitalizations (frequent 
or otherwise) for his service-connected conditions, nor do 
they identify any other factor which would render impractical 
the application of the regular schedular rating standards for 
them.  Therefore, the record does not establish a basis for 
referral of the claim for consideration of unemployability on 
an extra-schedular basis, as provided in 38 C.F.R. § 4.16(b).

As previously discussed, the facts of the case establish that 
the veteran has failed to meet the regulatory threshold for 
entitlement to a TDIU under 38 C.F.R. § 4.16(a), in view of 
the fact that his multiple service-connected disabilities 
currently warrant a combined rating of only 40 percent.  The 
requisite minimum combined evaluation for consideration of a 
TDIU in the veteran's case must be at least 70 percent.  
38 C.F.R. § 4.16(a) (1999).  Although the veteran has stated 
that he is unable to perform gainful employment due to his 
service-connected disabilities, there is no competent medical 
evidence in the record stating that he is completely 
unemployable.  

The Board acknowledges the report of the July 1997 VA social 
and industrial survey, in which the social worker who 
evaluated the veteran concluded at the time that he was 
unable to obtain gainful employment in work involving manual 
tasks, or in his intended career in law enforcement.  
However, the Board concludes that he still has the capacity 
to perform sedentary jobs, given his background of a high 
school education and his own admission that he enjoyed 
working with computers at his home, used his computer to 
organize his personal finances, and would consider a career 
as a programmer if given the training.  (In this regard, the 
veteran is respectfully advised to apply for VA Vocational 
Rehabilitation benefits in order to obtain the requisite 
education and training for a career in computers.)   
Notwithstanding the social worker's opinion to the contrary, 
the objective medical records, particularly the June 1999 
medical examination, does not indicate that the veteran is 
unemployable as a result of his service-connected 
disabilities.  The medical facts will be given more probative 
weight by the Board for determining the veteran's 
unemployability than the assessment of the social worker.  
Thus, in view of the foregoing, his claim for a TDIU must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply. 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.2 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for service-connected postoperative 
right testicle cancer with abdominal lymph node metastasis is 
denied.

An award of a total disability rating due to individual 
unemployability as a result of service-connected disabilities 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 
- 14 -


- 14 -


